        Case 1:20-cv-01014-BAM Document 8 Filed 07/23/20 Page 1 of 1

 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    DAVID ERNESTO MACKEY,                              Case No. 1:20-cv-01014-BAM (PC)
 9                        Plaintiff,                     ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
10             v.
                                                         (ECF No. 2)
11    PRICE, et al.,
12                        Defendants.
13

14            Plaintiff David Ernesto Mackey (“Plaintiff”) is a civil detainee appearing pro se in this

15   civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California

16   Welfare and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the

17   meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir.

18   2000).

19            Currently before the Court is Plaintiff’s motion for leave to proceed in forma pauperis,

20   filed June 19, 2020. (ECF No. 2.) Examination of these documents reveals that Plaintiff is

21   unable to afford the costs of this action. Accordingly, the motion to proceed in forma pauperis,

22   (ECF No. 2), is HEREBY GRANTED.

23
     IT IS SO ORDERED.
24

25      Dated:      July 23, 2020                               /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
